!
.   -




                      OFFICE     OF     THE      ATTORNEY        GENERAL    OF   TEXAS
                                                        AUSTIN


                                                                       January 11, 1939


            Mr. James E. Kilday, Xreotor
            Motor Trtmwortation Zivislon
            X8llrood Cor~s6ion of Teres
            Austin,      Texae


            Dear Xr. Kilday:                    Gpinlon Ho. 042



                           Your       letter      of    J
            Attomiry      Genertd of ‘iexsa
            Of thiS      department            tO~3th
                                                                           tinant portion   of


                                                                      has been in
                                                                       d in wver-




                               filed aith t!liuTAviuiorran 63~~1io~~t:on,
                               covtmod by our Loc.-.et
                                                     i;o.&LB, by mioh
                               h8 aska for a ho?jricgon tha q'lestionof
                               his obtnininc;cerr;rin&ut::orityfrom tiio
                               KAlrozd tonz,lsslm,:Aich said a,;~licc-
                               tlon ia stoxi on our dookat wLmt as fol-
                               lowe:
.   -




        Mr. Jamea IL Kllday, January 11, 1939, Page 2


                             'Applioationof A. IL
                       HoConald L!otorFreight Lime
                       for a certificateauthorizing
                       operation of a comon oarrier
                       motor oarrisr service over tne
                       fOllOWirvingPOUt88: NO. 1 -
                       Houston, Tex29, to Texas-
                       Oklahone   Statfl  idne near Deni-
                       son, TB~zES,via U.S. X&way
                       7J; NO. 2 - IIouston;      Texas, to
                       San hntonio, Texas, via iJ.si.
                       Highway 90; No. 3 - ban ha-
                       tania, Texas, to Port Xorth
                       and Dallas, Texes, via U. j.
                       Hi&hvfay81, sl?nAntcnio to
                       Fort Xorth, ead C. 5. 3igAwoys
                       81 and 77, San Antonio to Sal-
                       las; NO. 4 - Eouston to Lellas
                       end ifortiiorth,     via ikC0  enci G’.
                       S. liighuraya   290 and 190, iIous-
                       ton to ?1+3c0   U. b. i:iC;?;;;ay
                                                       77,
                       Waao to Dallas U.S. Zi&-tiaydl,
                       'Uacoto Fort 'ibrth;Ko. 5 - Mania
                       to Fort  i;orth,   via. State Zig+
                       way 34; l,;or   6 - Tort i'iorth to
                       Dallas, via State Eiyh'.tiay    15.
                       All routes with say aad all
                       other routes. Interstate ser-
                       vice only. Using ten trucks.'
                       "In V18W of this situation your plmlpt
                  advice is requested on the following quea-
                  tlona:
                       "1. Xl11 the granting of a hearing by
                  the hallroad Comission GU tts aforesaid
                  application in my my jeopardizethe rights
                  of the Ltato in tne litigation above elm-
                  tioned?

                       "2. In view of the eiitiresituation es
                  reflected by your fih.6 in the afOresaid
                  1ltlgs;ion end other::ioe,is :.:r.
                                                   XLonda
                  now entitled to a hecriw on the al'oresaid
                  applicrtion*:"
                 Sin08 your letter WaS r8C8iYed by this de>artmsnt,
        the 5uprcme Court of the kitec: titatesoverruled ttiemotion
        for rehearing in the I'.cDonald
                                      case, this boiry; the case, it
                                                               .       -
                                                                   L




Mr. Jez~l,E. Kilde7, January 11, 1939, ?a60 3


is unneoeaoery to   e.nsmr   the first question.
          In answer to the seoond question in 7our latter,
It is ny opinion and you era so advised that the hpplicmt
in zpestion woouldbe entitled to 6 kmring on the qplica-
tion cow pmdln,; before your departnuct provldlnp the a??li-
cant has coqlied with ~rov1sions of Article Ollb, F.cvlsed
Civil Ytstutes of Texts.




                                     BY
                                                   Assistant




OK-6.H.L.